Citation Nr: 1226637	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  06-02 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a stomach disability to include duodenal ulcer disease, gastroenteritis, and irritable bowel syndrome.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1968 to October 1970, including service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2005 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In correspondence in July 2007 and in February 2008, the Veteran withdrew his request for a Board hearing. 

In a decision in June 2010, the Board reopened the claim of service connection and then remanded the claim.  Pursuant to the Board's remand the Veteran was afforded a VA examination in December 2010, which the Board determines is inadequate to decide the claim.  

In July 2011, the Veteran raised the claim of service connection for heart disease secondary to Agent Orange exposure and a VA examination was conducted in December 2011, and the matter s referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  

REMAND

On VA examination in December 2010, the Veteran complained of diarrhea since he served in Vietnam.  The VA examiner stated the current diarrhea and symptomatic irritable bowel syndrome were less likely as not caused by or a result of diarrhea in service.  The VA examiner recommended a gastroenterology examination if need for clarification.



The service treatment records show that the Veteran was treated several times for stomach complaints and for diarrhea, including 15 days of inpatient care in a field hospital in Saigon. 

As it is not clear from the VA medical opinion whether the current diarrhea and irritable bowel syndrome represent a progression of the symptoms in service or a new and separate conditions, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA gastroenterology examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that any current stomach disorder, including diarrhea and irritable bowel syndrome, represents a progression of the symptoms in service or new and separate conditions.  

In formulating the opinion, the VA examiner is asked to consider the following facts.  

* On induction examination, the Veteran gave a history of ulcer disease in 1965.  No abnormality was found on examination, and the physician wrote "doubt ulcer history."

* In August 1970, the Veteran was treated on several occasions, for sharp epigastric pain and loose bowel movements.  The impression was probable viral gastroenteritis.




* In September 1970, the Veteran had persistent gastrointestinal complaints and 15 days of inpatient care for abdominal pain and diarrhea of unknown etiology.  The diagnosis was non-specific gastroenteritis.

* In September 1970 the Veteran separated from service.

* After service in March 1976 the Veteran filed his initial claim for service connection for "stomach trouble."  The RO denied the claim as service connection for duodenal ulcer.

* On VA examination in January 1993, the Veteran stated that he was having three to four bowel movements a day.  The diagnosis was irritable bowel syndrome.  

* On VA examination in October 1994, the Veteran complained of frequent diarrhea.  The diagnosis was irritable bowel syndrome and chronic diarrhea.  










* An upper gastrointestinal series by VA in November 1994 was suspicious for postbulbar duodenal ulcer. 

* A follow-up upper gastrointestinal series by VA in December 1994 showed ulcer scarring and possible post-bulbar ulcer.  

* An upper gastrointestinal series by VA in September 2006 showed that the stomach and duodenum were of ulcers and the duodenal bulb was not deformed.

* VA treatment records show ongoing complaints of diarrhea.

If, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the examiner for review.

2.  After the above development is completed, adjudicate the claim.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.







The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



